Citation Nr: 1521472	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-36 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis.

2.  Entitlement to service connection for a right and/or left ankle disability.

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1983 to June 1983, November 1986 to February 1987, and with additional service in the Army National Guard from July 1986 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, July 2010, and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.  In March 2015, the Veteran testified before the Board at a hearing held via videoconference.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further adjudication of the claims.  

The Board finds that VA examinations are necessary prior to further disposition of the claims for service connection for an ankle disability and plantar fasciitis.  

At his hearing, the Veteran clarified that his claim for service connection for an ankle disability referred to his right ankle, rather than his left ankle.  He contended that during basic training in 1983, he injured his right ankle when he slipped while marching across a bridge inundated with water, but continued to march for seven more miles.  Afterwards, his ankle was swollen and painful.  A short time later, he fell from a guard rail during a training exercise and fractured his right ankle.  He had been told that if his ankle was casted, he would have to redo basic training, and so he chose to live with the injury.  During his second period of active service, he would tape up his ankle to protect it.  Since then, he has experienced right ankle pain.  In other documents of record, the Veteran stated that the injuries described above occurred during his second period of active service, in 1986.  Because he also did not previously clarify which ankle was injured in service, the RO adjudicated claims for service connection for both ankles.  

The service treatment records dated during the Veteran's first period of service in 1983 reflect that in May 1983, the Veteran fell off of the bars and injured his left ankle.  The Veteran had reported that he had twisted his foot before.  The assessment was old sprain, left.  He was given an ace bandage.  Follow-up records continue to state that it was his left ankle that was causing him pain, and he was diagnosed with an unresolved left ankle sprain.  Then, a July 1986 enlistment examination for the Veteran's second period of active service notes that the Veteran was wearing an ace bandage since he twisted his right ankle one and half months previously.  The diagnosis was twisted right ankle.  An October 1986 associated physician letter stated that the Veteran should be released for military service without restriction because his ankle was asymptomatic.  On May 1991 enlistment examination into the Army National Guard, the Veteran did not report any right or left ankle complaint.

With regard to the Veteran's claimed plantar fasciitis, the Veteran contends that he began to experience foot pain while in basic training.  He was provided with arch supports, but they did not help his pain because they would move around in his shoes and he could not wear them appropriately.  He contends that he sought treatment for pain on the underside of his feet after separating from service in 1983, and was given hydrocortisone injections and arch supports.  Service treatment records for the Veteran's first period of active service are negative for reports of foot pain.  Upon entry into his second period of active service, an accompanying physician note states that the Veteran had been receiving care for bilateral plantar fasciitis.  However, a May 1991 enlistment examination for the Army National Guard notes that the Veteran's feet were normal.

In this case, although the record does not demonstrate post-service diagnoses of an ankle disability or plantar fasciitis, the Veteran has testified that he experiences ankle pain and foot pain and contends that he has had such symptoms for many decades, beginning in service.  The service records document an injury to his left ankle, a pre-existing injury to his right ankle, and a pre-existing diagnosis of plantar fasciitis.  Thus, given this information, on remand, VA examinations should be obtained to determine the etiology of any currently diagnosed right and/or left ankle disability and plantar fasciitis.

With regard to the Veteran's lumbar spine disability, the Veteran contends that his current lumbar spine disability was caused by a car accident incurred while on active duty.  The service records reflect that on March 16, 1993, the Veteran was involved in a car accident with residual injury to his right low back and cervical spine.  There has been some confusion as to the Veteran's active duty status at the time of incident.  The record reflects that at the time of the accident, from March 15, 1993, to March 19, 1993, the Veteran was serving in the Army National Guard, and was on Active Duty Special Work (ADSW)status.  The purpose was administrative/logistics support.  A March 1993 Statement of Medical Examination and Duty Status reflects a finding, Box 32, that the Veteran's injury was considered to have been incurred in the line of duty.  ADSW for other than training purposes, as in the Veteran's case, has been defined by the VA as a tour of active duty.  See M21-1MR, Part III, Subpart v, 4.C.16.i, Note.  However, despite that the Veteran was on active duty status at the time that he sustained a back injury, the post-service medical evidence does not support his claim on a direct basis.  Specifically, on November 2012 VA examination, a VA examiner determined that the Veteran's current mild degenerative changes of the spine and right SI joint was likely part of the normal aging process and not due to trauma caused by the 1993 car accident that resulted in a muscular strain.  The Veteran contends, as an alternative theory of entitlement, that his lumbar spine disability was caused or aggravated by his right ankle disability.  As that issue is being remanded for further development, the Board must defer adjudication of the issue of entitlement to service connection for a lumbar spine disability until the resolution of the claim for service connection for an ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to ascertain the etiology of the Veteran's right and/or left ankle disability.  The claims file should be reviewed and that review should be noted.  All opinions reached should include a thorough rationale.  The examiner should provide an opinion as to the following: 

a) Is it at least as likely as not (within the realm of 50 percent probability or greater) that any currently diagnosed right and/or left ankle disability was caused or aggravated by his first period of active service from May 1983 to June 1983, taking into account his report of injuring his right ankle during basic training, and the June 1983 service record showing a strain of the left ankle.

b)  With regard to the Veteran's second period of active service, from November 1986 to February 1987, does the evidence of record show that the preexisting right ankle disability (diagnosed as a twisted right ankle on July 1986 enlistment examination) was not aggravated by service or that any increase in disability was due to the natural progression of the disease (taking into consideration the Veteran's report that he injured his ankle during exercises in basic training in both his first or second periods of service)?  

c) Is there clear and unmistakable evidence (obvious and manifest) that the Veteran's left ankle disability pre-existed his second period of active service?  If the answer is yes, is there clear and unmistakable evidence that the Veteran's pre-existing left ankle disability was not aggravated beyond the natural progress of the disability or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(d) If the answer to either (c) is no, is it at least as likely as not that the Veteran's current left ankle disability was caused or aggravated by active service (taking into consideration the Veteran's report that he injured his ankle during exercises in basic training in both his first or second periods of service)?

2.  Schedule a VA examination to ascertain the etiology of the Veteran's plantar fasciitis.  The claims file should be reviewed and that review should be noted.  All opinions reached should include a thorough rationale.  The examiner should provide an opinion as to the following: 

a) Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current plantar fasciitis was caused or aggravated by his first period of active service from May 1983 to June 1983, taking into account his report of foot pain from wearing his boots during basic training.

b)  With regard to the Veteran's second period of active service, from November 1986 to February 1987, does the evidence of record show that the preexisting plantar fasciitis was not aggravated by service or that any increase in disability was due to the natural progression of the disease (taking into consideration the Veteran's report of foot pain from wearing his boots during basic training)?

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




